          Case 3:21-cv-00409 Document 1 Filed 12/08/20 Page 1 of 11 PageID #: 1




 1                               UNITED STATES DISTRICT COURT
 2                               SOUTHERN DISTRICT OF FLORIDA
                                                  Case No.:
 3

 4   XIAMEN BABY PRETTY PRODUCTS CO.,
     LTD., a Chinese limited company,
 5
                  Plaintiff,
 6

 7
     v.

 8   TALBOT’S PHARMACEUTICALS FAMILY
     PRODUCTS, LLC, a Florida limited liability
 9   company,
10               Defendant.
                                                         /
11

12
     COMPLAINT FOR MONETARY DAMAGES AND INJUNCTION AND DEMAND FOR
13
                                               JURY TRIAL
14
            COMES NOW, the Plaintiff XIAMEN BABY PRETTY PRODUCTS CO., LTD.
15

16   (“Plaintiff”) by and through their attorney of record, The Rapacke Law Group, P.A., appears and

17   states by way of the Complaint and alleges the following against the Defendant TALBOT’S

18   PHARMACEUTICALS FAMILY PRODUCTS, LLC (“Defendant”):
19
                                        NATURE OF THE CASE
20
            This is an action for Patent Infringement under the Leahy-Smith America Invents Act,
21
     for Patent Infringement and Inducement to Infringe, Federal Unfair competition, and Unjust
22
     Enrichment. Plaintiff seeks actual damages, enhanced damages, an award of attorney’s fees and
23
     costs, injunctive relief, and any other relief that the Court deems just and proper.
24

25

26                                               PAGE 1 OF 11
                        COMPLAINT FOR MONETARY DAMAGES AND INJUNCTION
27                                   JURY TRIAL DEMANDED

28
          Case 3:21-cv-00409 Document 1 Filed 12/08/20 Page 2 of 11 PageID #: 2




 1                                               PARTIES

 2   1. Plaintiff XIAMEN BABY PRETTY PRODUCTS CO., LTD. is a limited company organized

 3      under the laws of China with its address located at Jicheng Road 1368 Tong’an Industrial

 4      Zone 361100 Xiamen City, China.

 5   2. On information and belief, Defendant TALBOT’S PHARMACEUTICALS FAMILY

 6      PRODUCTS, LLC is a limited liability company organized and existing under the laws of the

 7      State of Florida, with its principal address located at 2335 NW 107 Avenue, Freezone

 8      Showroom, 2M44 Mailbox #30, Doral, FL 33172.

 9

10                                   JURISDICTION AND VENUE

11   3. This action is brought under, and subject matter jurisdiction of this matter is vested in this

12      Court through 28 U.S.C. § 1331 (Federal Question) for claims in this action pursuant to the

13      Leahy-Smith America Invents Act under 35 U.S.C. § 101, et seq.

14   4. The Court has supplemental jurisdiction over all state and common law claims pursuant to 28

15      U.S.C. § 1367. The state law claims are integrally-related to the federal claims and arise from

16      a common nucleus of operative facts.

17   5. Venue is proper in this action under 28 U.S.C. § 1391 and 28 U.S.C. § 1400(b), due to

18      Defendant being a limited liability company formed under the laws of Florida, and because

19      the Defendant is subject to personal jurisdiction in this District.
20

21                                      BACKGROUND FACTS

22   6. The United States Patent and Trademark Office (hereinafter “USPTO”) duly and lawfully

23      issued Design Patent No. US D888,208 S (“the ‘208 Patent”) to Inventor Jianbo Yang and to

24      Plaintiff as the assignee. Attached as Exhibit 1 is a true and correct copy of the ‘208 Patent.

25

26                                              PAGE 2 OF 11
                       COMPLAINT FOR MONETARY DAMAGES AND INJUNCTION
27                                  JURY TRIAL DEMANDED

28
          Case 3:21-cv-00409 Document 1 Filed 12/08/20 Page 3 of 11 PageID #: 3




 1   7. Plaintiff and Defendant were in communication attempting to forge a business relationship

 2      for Defendant to purchase various products from Plaintiff since at least as early as August of

 3      2018. Of the products discussed included Plaintiff’s baby potty identified as product WY028,

 4      which is the design used in the ‘208 Patent (the “WY208 model”).

 5   8. Plaintiff informed Defendant that the WY028 model already had an exclusive distributor for

 6      the United States, Korea, and Indonesia. As Defendant wanted to sell the product in the United

 7      States, Plaintiff discussed with Defendant the possibility of new baby potty based around the

 8      WY028 model.

 9   9. Defendant replied that they were not interested in the new baby potty model. Defendant stated

10      that unless Plaintiff re-design the new baby potty model to look similar to the WY028 model,

11      Defendant would move ahead with its own similar design.

12   10. Approximately a month later, due to a change in circumstances with Plaintiff’s exclusive

13      distributor in the United States for the WY208 model, the WY208 model became available

14      for the Unites States market. Plaintiff informed Defendant that the WY208 model was now

15      available for the United States market if Defendant was still interested.

16   11. Defendant informed Plaintiff that Defendant had already begun making their own baby potty

17      and that Plaintiff needed to provide Defendant with unreasonably low prices in order to do

18      business. Otherwise, Defendant will simply continue with their own baby potty. Defendant’s

19      baby potty was a near identical replica and copy of the WY208 model and Plaintiff’s patented
20      design.

21   12. Plaintiff and Defendant could not come to an agreement on pricing, and Defendant proceeded

22      with its own baby potty. Defendant found factories that could manufacture Plaintiff’s design

23      for cheaper than Plaintiff could offer. Defendant put their “Nuby” logo on a product comprised

24

25

26                                             PAGE 3 OF 11
                       COMPLAINT FOR MONETARY DAMAGES AND INJUNCTION
27                                  JURY TRIAL DEMANDED

28
          Case 3:21-cv-00409 Document 1 Filed 12/08/20 Page 4 of 11 PageID #: 4




 1      of Plaintiff’s design and began selling the baby potty products as one of Defendant’s own

 2      products. Attached as Exhibit 2 are images of Defendant’s product.

 3
                                           CAUSES OF ACTION
 4
                                            First Cause of Action
 5
              (Patent Infringement 35 U.S.C. §101 et seq, specifically §§271 and 281-285)
 6
     13. Plaintiff hereby re-alleges and incorporates paragraphs 1-12 set forth above as if the same was
 7
        more fully set forth herein.
 8
     14. Defendant directly or under the doctrine of equivalence infringe the claim of the ‘208 Patent,
 9
        by its past and present importation, sale, and offers to sell the infringing product on
10
        Defendant’s websites and accounts, in violation of 35 U.S.C. §271.
11
     15. Plaintiff has not licensed or otherwise authorized Defendant to import, sell, or offer to sell the
12
        infringing product and/or any products covered by the ‘208 Patent and Defendant’s conduct
13
        is in every instance, without Plaintiff’s consent.
14
     16. Defendant had prior actual knowledge of Plaintiff’s inventive design through their business
15
        correspondence. Therefore, Defendant’s every act of infringement has been willful and
16
        without regard to Plaintiff’s rights.
17
     17. Plaintiff is entitled to recover from Defendant the damages Plaintiff has sustained as a result
18
        of Defendant’s wrongful acts in an amount subject to proof at trial, and in any event not less
19
        than a reasonable royalty, together with interest and costs as fixed by this court under 35
20
        U.S.C. §284.
21
     18. Defendant’s infringement of the ‘208 Patent will continue to cause Plaintiff irreparable injury
22
        and damage for which there is no adequate remedy at law unless and until Defendant is
23
        enjoined from infringing the ‘208 Patent.
24

25

26                                               PAGE 4 OF 11
                        COMPLAINT FOR MONETARY DAMAGES AND INJUNCTION
27                                   JURY TRIAL DEMANDED

28
          Case 3:21-cv-00409 Document 1 Filed 12/08/20 Page 5 of 11 PageID #: 5




 1   19. This is an exceptional case under 35 U.S.C. §285, and Plaintiff is entitled to enhanced

 2      damages, attorney’s fees and litigation expenses incurred.

 3
                                           Second Cause of Action
 4
                                 (Inducement to Infringe the ‘993 Patent)
 5
     20. Plaintiff hereby re-alleges and incorporates paragraphs 1-12 and 14-16 set forth above as if
 6
        the same was more fully set forth herein.
 7
     21. Defendant has actively induced infringement of the claim in the ‘208 patent.
 8
     22. Defendant contacted multiple factories about making the infringing product. On information
 9
        and belief, Defendant entered into an agreement with one or more of the factories to
10
        manufacture the infringing product.
11
     23. On information and belief, Defendant induced the factories to manufacture an infringing
12
        product by wrongfully claiming the design to be Defendant’s own design.
13
     24. Defendant markets and sells the infringing product under the brand name “Nuby” through
14
        websites and accounts on websites, including but not limited to, Nuby-uk.com, Amazon.com,
15
        Target.com,     Walmart.com,       eBay.com,     Iamwowmom.com,        Cookieskids.com,   and
16
        Ezyaan.com. Defendant has had actual knowledge of Plaintiff’s inventive design since before
17
        their first sale of infringing products.
18
     25. Defendant knew that their infringing product is covered by the ‘208 Patent. Hence, every sale
19
        of the infringing product by Defendant was made with actual knowledge of each infringement
20
        of the ‘208 Patent and with willful disregard to Plaintiff’s patent rights.
21
     26. Defendant willfully and knowingly induced the one or more manufacturing factories and the
22
        various online sales platforms into manufacturing and selling the infringing product.
23

24

25

26                                                 PAGE 5 OF 11
                       COMPLAINT FOR MONETARY DAMAGES AND INJUNCTION
27                                  JURY TRIAL DEMANDED

28
          Case 3:21-cv-00409 Document 1 Filed 12/08/20 Page 6 of 11 PageID #: 6




 1                                        Third Cause of Action

 2                                    (Federal Unfair Competition)

 3   27. Plaintiff hereby re-alleges and incorporates paragraphs 1-12, 14-16, and 24-26 set forth above

 4      as if the same was more fully set forth herein.

 5   28. Defendant’s unauthorized use in commerce of the design on the ‘208 Patent as alleged herein

 6      is likely to deceive consumers as to the origin, source, sponsorship, or affiliation of

 7      Defendant’s product, and is likely to cause consumers to believe, contrary to fact, that

 8      Defendant’s product is authorized, endorsed, or sponsored by Plaintiff, or that Defendant is

 9      in some way affiliated with or sponsored by Plaintiff.

10   29. Upon information and belief, Defendant’s conduct as alleged herein is willful and is intended

11      to and is likely to cause confusion, mistake, or deception as to the affiliation, connection, or

12      association of Defendant with Plaintiff.

13   30. Plaintiff’s customers include Target and Wal-Mart among many others. Defendant’s sale of

14      the infringing product on the Target.com and Walmart.com, among other online platforms, is

15      likely to deceive consumers into believing that Defendant’s product is affiliated, connected,

16      or associated with Plaintiff and is likely to cause confusion as to the origin and source of

17      Defendant’s product as originating from the ‘208 Patent.

18   31. Defendant’s conduct as alleged herein constitutes unfair competition in violation of Section

19      43(a) of the Lanham Act, 15 U.S.C. § 1125(a).
20   32. Defendant’s conduct as alleged herein is causing immediate and irreparable harm and injury

21      to Plaintiff, and to Plaintiff’s goodwill and reputation, and will continue to both damage

22      Plaintiff and confuse the public unless enjoined by this court. Plaintiff has no adequate remedy

23      at law.

24   33. Plaintiff is entitled to, among other relief, injunctive relief and an award of actual damages,

25

26                                              PAGE 6 OF 11
                       COMPLAINT FOR MONETARY DAMAGES AND INJUNCTION
27                                  JURY TRIAL DEMANDED

28
          Case 3:21-cv-00409 Document 1 Filed 12/08/20 Page 7 of 11 PageID #: 7




 1      Defendant’s profits, enhanced damages and profits, reasonable attorneys’ fees, and costs of

 2      the action under Sections 34 and 35 of the Lanham Act, 15 U.S.C. §§ 1116, 1117, together

 3      with prejudgment and post-judgment interest.

 4
                                          Fourth Cause of Action
 5
                   (Deceptive and Unfair Trade Practices Fla. Stat. §501.201 et seq)
 6
     34. Plaintiff hereby re-alleges and incorporates paragraphs 1-12, 14-16, and 24-26 set forth
 7
        above as if the same was more fully set forth herein.
 8
     35. Defendant’s unauthorized use in commerce of the design on the ‘208 Patent as alleged herein
 9
        is likely to deceive consumers as to the origin, source, sponsorship, or affiliation of
10
        Defendant’s product as being authorized, endorsed, or sponsored by Plaintiff, or that
11
        Defendant is in some way affiliated with or sponsored by Plaintiff.
12
     36. When Defendant could not get Plaintiff to agree to a low price, Defendant decided to bypass
13
        Plaintiff entirely and have a factory cheaply produce the infringing product with the same
14
        design. Defendant’s infringing product is in direct competition with Plaintiff’s patented
15
        product.
16
     37. Plaintiff explained to Defendant that the price they offered was close to their costs due to the
17
        cost of the materials. Upon information and belief, Defendant’s infringing product is made
18
        from cheaper and inferior materials in order to manufacture the product at a lower price.
19
     38. Defendant’s inferior infringing product will deceive consumers into believing Defendant’s
20
        inferior product is authorized, endorsed, or sponsored by Plaintiff.
21
     39. As a direct and proximate result of Defendant’s wrongful actions, the public is being deceived
22
        and Plaintiff is suffering and will continue to suffer harm to its’s goodwill and reputation.
23
     40. Every sale of Defendant’s infringing product is one less sale Plaintiff is able to profit from
24

25

26                                              PAGE 7 OF 11
                        COMPLAINT FOR MONETARY DAMAGES AND INJUNCTION
27                                   JURY TRIAL DEMANDED

28
          Case 3:21-cv-00409 Document 1 Filed 12/08/20 Page 8 of 11 PageID #: 8




 1      based on Plaintiff’s rights in the ‘208 Patent.

 2   41. Plaintiff is entitled to, among other relief, injunctive relief and an award of actual damages,

 3      reasonable attorneys’ fees, and costs of the action under the Florida Deceptive and Unfair

 4      Trade Practices Act, Fla. Stat. §501.201 et seq.

 5
                                            Fifth Cause of Action
 6
                                            (Unjust Enrichment)
 7
     42. Plaintiff hereby re-alleges and incorporates paragraphs 1-12, 14-16, 24-26, 28-31, and 35-40
 8
        set forth above as if the same was more fully set forth herein.
 9
     43. As a result of Defendant’s actions as stated herein, Defendant has been unjustly enriched and,
10
        at the same time, is causing a loss of revenue to Plaintiff to Plaintiff’s detriment.
11
     44. Defendant has accepted and retained the benefit of the unjust enrichment from their wrongful
12
        conduct.
13
     45. There is no express, written contract between Plaintiff and Defendant that would allow for
14
        Defendant to retain the benefit of the unjust enrichment from their wrongful conduct as
15
        described herein.
16
     46. Plaintiff is entitled to recover from the Defendant its unjust enrichment including gains, profits,
17
        and advantages they have obtained as a result of its wrongful conduct. Plaintiff is, at present,
18
        unable to ascertain the full extent of the gains, profits, and advantages Defendant has obtained
19
        by reason of its wrongful conduct.
20
     47. By reason of the foregoing, Plaintiff seeks damages based on Defendant’s unjust enrichment
21
        in an amount to be proven at trial.
22

23          WHEREFORE, Plaintiff prays for judgment against Defendant as follows:
24

25

26                                               PAGE 8 OF 11
                        COMPLAINT FOR MONETARY DAMAGES AND INJUNCTION
27                                   JURY TRIAL DEMANDED

28
     Case 3:21-cv-00409 Document 1 Filed 12/08/20 Page 9 of 11 PageID #: 9




 1          1.      For compensatory damages in a sum according to proof at trial

 2          including general and special damages;

 3          2.      For interest and pre-judgment interest at the statutory rate until the

 4          amount of judgment is paid in full;

 5          3.      Find this to be an exceptional case and award Plaintiff its

 6          attorney’s fees and costs of suit herein;

 7          4.      Permanent Injunctive relief to prevent further harm;

 8          5.      Granting injunctions temporary, preliminary and permanently

 9          enjoining Defendant, its employees, agents, officers, directors, attorneys,

10          successors, affiliates, subsidiaries, and assigns, and all of those in active

11          concert and participation with any of the foregoing persons and entities

12          who receive actual notice of the Court’s order by personal service or

13          otherwise from:

14                  a. manufacturing, distributing/providing, selling, marketing,

15                  advertising, promoting, or authorizing any third party to

16                  manufacture, distribute/provide, sell, market, advertise or promote

17                  products infringing on Plaintiff’s ‘208 Patent;

18                  b. engaging in any activity constituting unfair competition with

19                  Plaintiff;
20                  c. making or displaying any statement, representation, or depiction

21                  that is likely to lead the public or the trade to believe that

22                  Defendant’s baby potty products are in any manner approved,

23                  endorsed, licensed, sponsored, authorized, or franchised by or

24

25

26                                       PAGE 9 OF 11
                 COMPLAINT FOR MONETARY DAMAGES AND INJUNCTION
27                            JURY TRIAL DEMANDED

28
        Case 3:21-cv-00409 Document 1 Filed 12/08/20 Page 10 of 11 PageID #: 10




 1                        associated, affiliated, or otherwise connected with Plaintiff without

 2                        express written approval from Plaintiff to do so;

 3                        d. using or authorizing any third party to use in connection with

 4                        any business, goods, or services any false description, false

 5                        representation, or false designation of origin, that falsely associate

 6                        such business, goods and/or services with Plaintiff or tend to do so;

 7                        e. aiding, assisting, or abetting any other individual or entity in

 8                        doing any act prohibited by sub-paragraphs (a) through (d).

 9                6.      Awarding Plaintiff such other and further relief as this Court

10                deems is just and proper.

11
                                           Jury Trial Demand
12
           Plaintiff hereby demands a jury trial on all issues so triable.
13

14
     Dated: December 8, 2020
15                                                Respectfully submitted,
16                                                By: /s/ Andrew S. Rapacke
                                                  Andrew S. Rapacke, Esq.
17
                                                  Florida Bar No. 116247
18                                                andy@arapackelaw.com
                                                  The Rapacke Law Group, P.A.
19                                                3750 Birch Terrace
                                                  Davie, FL 33330
20                                                Telephone: 954.951.0154
                                                  Facsimile: 954.206.0484
21

22   Nihat Deniz Bayramoglu (pro hac vice forthcoming)
     Nevada Bar No. 14030
23   California Bar No. 294922
     Email: deniz@bayramoglu-legal.com
24   Bayramoglu Law Office, LLC
25

26                                             PAGE 10 OF 11
                       COMPLAINT FOR MONETARY DAMAGES AND INJUNCTION
27                                  JURY TRIAL DEMANDED

28
        Case 3:21-cv-00409 Document 1 Filed 12/08/20 Page 11 of 11 PageID #: 11




     1540 West Warm Springs Road
 1
     Henderson, NV 89014
 2   Phone: (702) 462-5973

 3   David Silver (pro hac vice forthcoming)
     Nevada Bar No. 15641
 4   California Bar No. 312445
     Email: david@bayramoglu-legal.com
 5
     Bayramoglu Law Office, LLC
 6   1540 West Warm Springs Road
     Henderson, NV 89014
 7   Phone: (702) 462-5973

 8
                                                 Counsel for Plaintiff
 9                                               Xiamen Baby Pretty Products Co., Ltd.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26                                             PAGE 11 OF 11
                      COMPLAINT FOR MONETARY DAMAGES AND INJUNCTION
27                                 JURY TRIAL DEMANDED

28
